       4:05-cr-00472-TLW     Date Filed 07/10/20    Entry Number 345   Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

    United States of America,                   Crim. No. 4:05-cr-00472-TLW-3

          v.
                                                               Order
    Aaron Lorenzo Tillman



         This matter is before the Court on Defendant’s motion for a sentence reduction

pursuant to the First Step Act of 2018, passed by Congress and signed into law by the

President on December 21, 2018. Pub. L. No. 115-391, 132 Stat. 5194. This law

contains sentencing provisions that apply retroactively to certain defendants

previously sentenced.

         Defendant pled guilty to a charge of Conspiracy to Possess With Intent to

Distribute a Quantity of Cocaine Base, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(C), and 846.       His statutory sentencing range was up to 20 years

incarceration, followed by at least 3 years of supervised release. PSR ¶¶ 81, 86. In

light of the statutory maximum, his Guidelines range at sentencing was 240 months,

followed by 3 years of supervised release.1 PSR ¶¶ 82, 87. The Court imposed a 240-

month term of imprisonment, followed by a 3-year term of supervised release. ECF

No. 197.

         Section 404(b) of the First Step Act provides that “[a] court that imposed a




1 Absent the statutory maximum, his Guidelines range would have been 360 months
to Life. PSR ¶ 82.


                                            1
      4:05-cr-00472-TLW     Date Filed 07/10/20   Entry Number 345      Page 2 of 4




sentence for a covered offense may . . . impose a reduced sentence as if sections 2 and

3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense

was committed.” Section 404(a) defines “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” As

noted above, he was convicted of violating 21 U.S.C. § 841(b)(1)(C).

       The Fourth Circuit recently held that a defendant convicted of a crack offense

in violation of § 841(b)(1)(C) is eligible for a reduction. See United States v. Woodson,

___ F.3d ___, 2020 WL 3443925, at *4 (4th Cir. 2020). Thus, Defendant is eligible for

a sentence reduction under § 404(b) of the First Step Act and 18 U.S.C.

§ 3582(c)(1)(B).

       Though Defendant is eligible for a sentence reduction, a reduction is not

automatic. Section 404(c) of the First Step Act explicitly provides that “[n]othing in

this section shall be construed to require a court to reduce any sentence pursuant to

this section.” Notably, Woodson did not address whether that particular defendant’s

sentence should have been reduced, only that he was eligible for consideration. See

id.

       In considering whether to reduce Defendant’s sentence, the Court has carefully

reviewed the Presentence Investigation Report and Sentence Reduction Report, and

has considered the current statutory range, the Guidelines range, the § 3553(a)

factors, and evidence of post-sentencing mitigation. In light of these considerations,

the Court concludes that a sentence reduction is not appropriate in this case. There



                                           2
    4:05-cr-00472-TLW     Date Filed 07/10/20   Entry Number 345    Page 3 of 4




are several reasons why the Court has reached this conclusion, including (1) he was

held accountable at sentencing for a crack weight (3.1 kilograms) that would have

clearly supported a charge to the current § 841(b)(1)(A) threshold amount (280

grams);2 (2) his statutory penalties would have been the same if the Fair Sentencing

Act had been in place at the time of his sentencing because the Fair Sentencing Act

did not change the penalties associated with a conviction involving a quantity of

crack; (3) he received a firearm enhancement in this case; (4) he has numerous prior

drug convictions, including several for crack distribution; (5) he was on parole when

he committed the instant offense; and (6) his current sentence is already well-below

the Guidelines range that would otherwise apply absent the statutory maximum. For

these reasons, the Court declines to reduce his sentence, and his motion, ECF No.

343, is therefore DENIED.




2  Notably, he was originally charged with violating § 841(b)(1)(A) and the
Government filed a § 851 Information with two enhancing convictions, so he was
facing a mandatory sentence of life imprisonment. However, in mid-trial, he reached
a plea agreement with the Government in which he would plead guilty to violating
§ 841(b)(1)(C) and the Government would withdraw the § 851 enhancements,
resulting in the current statutory penalties. See ECF No. 153.

In addition to the crack weight, he was held accountable for a cocaine weight of over
1 kilogram, though the PSR relied solely on the crack weight of 3.1 kilograms to
calculate his total offense level. See PSR ¶¶ 29, 56. This was presumably because,
at the time, the crack weight alone put him in the highest offense level on the drug
quantity table. See United States Sentencing Commission, Guidelines Manual,
§ 2D1.1(c)(1) (Nov. 2005) (providing that a crack weight of 1.5 kilograms or more
results in a base offense level of 38).


                                         3
    4:05-cr-00472-TLW      Date Filed 07/10/20   Entry Number 345   Page 4 of 4




     IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

July 10, 2020
Columbia, South Carolina




                                          4
